ON MOTION TO DISMISS
Before ELLIS, BLANCHE and LOT-TINGER, JJ.
LOTTINGER, Judge.
This is a suit by Capital Bank & Trust Company of Baton Rouge against Maurice J. Primeaux, Jr., individually, and as head and master of the community of acquets and gains existing between Maurice J. Pri-meaux, Jr. and Mary Josephine Buquoi Pri-meaux and Mary Josephine Buquoi Pri-meaux, individually, for debts allegedly owed the plaintiff by the defendants.
Suit was filed on August 28, 1978, and judgment was rendered on August 29,1978, “in favor of petitioner, Capital Bank & Trust Company of Baton Rouge, and against defendants, Maurice J. Primeaux, Jr., individually and as head and master of the community of acquets and gainst [sic] formerly existing between the said Maurice J. Primeaux, Jr. and Mary Josephine Bu-quoi Primeaux,” pursuant to a consent to judgment executed on August 25, 1978, by the defendant, Maurice J. Primeaux, Jr., individually and as head and master of the community of acquets and gains formerly1 existing between Maurice J. Primeaux, Jr. and Mary Josephine Buquoi Primeaux. The *567defendant, Mary Josephine Buquoi Pri-meaux, has suspensively appealed from this judgment.
Plaintiff has moved to dismiss this appeal on the theory that this is a consent judgment, La.C.C.P. art. 2085, and that appellant does not have an individual right to appeal a judgment against her former husband, nor does she have a right to appeal the judgment rendered against the former community of acquets and gains.
Appellant disputes the amount of the indebtedness owed the plaintiff. She is a party to this suit and affected by this judgment. La.C.C.P. art. 2082. Even if she had not been made a party defendant, since her interests in the formerly existing community of acquets and gains may be affected by this suit and judgment, she could have intervened, and as such has the right to appeal. La.C.C.P. art. 2086 and Balis v. Mitchell, 48 So.2d 691 (La.App. 1st Cir. 1950).
Therefore, for the above and foregoing reasons the motion to dismiss is denied at appellee’s costs.
MOTION DENIED.

. By judgment dated June 14, 1978, Maurice J. Primeaux, Jr. and Mary Josephine Buquoi Pri-meaux were divorced in a suit entitled “Maurice J. Primeaux, Jr. versus Mary Josephine Buquoi Primeaux,” Number 42,094 on the docket of the Family Court, in and for the Parish of East Baton Rouge, Louisiana.